345 S.W.3d 900 (2011)
STATE of Missouri, Respondent,
v.
Alonzo F. DARROUGH, Appellant.
No. WD 72518.
Missouri Court of Appeals, Western District.
August 30, 2011.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Margaret M. Johnston, Assistant State Public Defender, Columbia, MO, Attorney for Appellant.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Alonzo Darrough was found guilty by a jury of possession of a controlled substance. On appeal, he challenges the sufficiency of the evidence to support his conviction and alleges error in sentencing. For reasons explained in a memorandum provided to the parties, we find no error and affirm. Rule 30.25(b).